FILED
                              NOT FOR PUBLICATION                            NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GLENFORD PRINCE, a.k.a. Dwayne                    No. 11-72454
Stewart,
                                                  Agency No. A045-876-676
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Glenford Prince, a native and citizen of Jamaica, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for protection under the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”) and rejecting his untimely brief. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th

Cir. 2008), and de novo claims of due process violations in immigration

proceedings, Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir. 2010). We deny in

part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s denial of Prince’s CAT claim

because he failed to establish a likelihood of torture by, at the instigation of, or

with consent or acquiescence of the government if returned to Jamaica. See

Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      We reject Prince’s contention that the BIA violated his due process rights by

failing to accept his untimely brief because the BIA gave Prince prior notice of the

briefing schedule, and his failure to file a timely brief was not due to the actions of

the BIA. See Zetino, 622 F.3d at 1013-14.

      Finally, we lack jurisdiction to consider Prince’s ineffective assistance of

counsel claim because he failed to properly exhaust it before the agency. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                     11-72454